DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on June 15, 2022.  Claims 1 and 10 have been amended, claim 2 has been canceled, and claims 11 – 14 have been added.   Thus, claims 1 – 14 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 14 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 112
Claims 11 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 – 14 further define the scope of claim 10 via “the aircraft” and “the tablet computer” limitations.  However, neither of these structural features were positively recited in claim 10 as element of the claimed system.  As such, patentable weight is only given to the aircraft limitation to the extent of having a Traffic Collision and Avoidance System (TCAS) coupled to a top antenna and a bottom antenna, and patentable weight is only given to the tablet computer limitation to the extent of displaying information identical to display information provided on one or more displays of a cockpit of the aircraft, and displaying both airborne traffic and an airport moving map with surface traffic.   No patentable weight will be given to the limitations recited in claims 11 – 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 5 and 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Traffic Computer TCAS and ADS-B Functionality, ARINC Characteristic 735B-1 published by Aeronautical Radio, Inc. June 12, 2012 (herein after “Aeronautical Radio publication”) in view of U.S. Patent Application Publication No. 10,163,185 B1 to Yarker et al. (herein after “Yarker et al. publication") 
As to claims 1 and 3 – 5,
the Aeronautical Radio publication discloses a system, comprising: 
a Traffic Collision and Avoidance System (TCAS) coupled to a top antenna and a bottom antenna of an aircraft (see Page 3, Section 1.4.4); 
an aircraft interface device (see Page 11, Section 3.2 through Page 14, Section 3.3.4 and Page 240); and 
a data bus configured to convey data from the TCAS to the aircraft interface device, the data bus comprising one of a A735B STIF, A739, and A7358 DTIF bus interface (see Page 11, Section 3.2 through Page 14, Section 3.3.4 and Page 240).
The Aeronautical Radio publication, however, fails to disclose
the data conveyed being configured to display, on a tablet computer, display information identical to display information provided on one or more displays of a cockpit of the aircraft; and 
the aircraft interface device being configured to provide authentication with the tablet computer to ensure that only authorized users access the aircraft interface device.
	Coupling tablets or tablet computers to an aircraft interface device is old and well known, as demonstrated by the Yarker et al. publication discloses who discloses that “flight displays 20 may be implemented using any of a variety of display technologies, including CRT, LCD, organic LED, dot matrix display, and others. The flight displays 20 may be navigation (NAV) displays, primary flight displays, electronic flight bag displays, tablets such as iPad® computers manufactured by Apple, Inc. or tablet computers”. (See Col. 4, lines 3 – 41.)(Emphasis added.)  Such disclosure suggests the data conveyed being configured to display, on a tablet computer, display information identical to display information provided on one or more displays of a cockpit of the aircraft; and the aircraft interface device is configured to provide authentication with the tablet computer to ensure that only authorized users access the aircraft interface device.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Aeronautical Radio publication so that the data conveyed is configured to display, on a tablet computer, display information identical to display information provided on one or more displays of a cockpit of the aircraft, and the aircraft interface device is configured to provide authentication with the tablet computer to ensure that only authorized users access the aircraft interface device, as suggested by the Yarker et al. publication, in order to allow an aircraft operator or other user to interact with avionics systems of the aircraft.

As to claim 8,
the Aeronautical Radio publication, as modified by the Yarker et al. publication, is considered to disclose the aircraft interface device being configured to receive commands from the tablet.


As to claim 9,
the Aeronautical Radio publication, as modified by the Yarker et al. publication, is considered to disclose the aircraft interface device being configured to relay commands from the tablet to the traffic awareness computer.

As to claim 10,
the Aeronautical Radio publication discloses a system, comprising: 
a Traffic Collision and Avoidance System (TCAS) coupled to a top antenna and a bottom antenna of an aircraft (see Page 3, Section 1.4.4); 
an aircraft interface device (see Page 11, Section 3.2 through Page 14, Section 3.3.4 and Page 240); and 
a data bus configured to convey data from the TCAS to the aircraft interface device, the data bus comprising one of a A735B STIF, A739, and A7358 DTIF bus interface (see Page 11, Section 3.2 through Page 14, Section 3.3.4 and Page 240).
The Aeronautical Radio publication, however, fails to disclose
the data conveyed being configured to display, on a tablet computer, display information identical to display information provided on one or more displays of a cockpit of the aircraft; and 
the tablet computer being configured to display both airborne traffic and an airport moving map with surface traffic.
	Coupling tablets or tablet computers to an aircraft interface device is old and well known, as demonstrated by the Yarker et al. publication discloses who discloses that “flight displays 20 may be implemented using any of a variety of display technologies, including CRT, LCD, organic LED, dot matrix display, and others. The flight displays 20 may be navigation (NAV) displays, primary flight displays, electronic flight bag displays, tablets such as iPad® computers manufactured by Apple, Inc. or tablet computers”. (See Col. 4, lines 3 – 41.)(Emphasis added.)  Such disclosure suggests the data conveyed being configured to display, on a tablet computer, display information identical to display information provided on one or more displays of a cockpit of the aircraft, and the tablet computer being configured to display both airborne traffic and an airport moving map with surface traffic.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Aeronautical Radio publication so that the data conveyed is configured to display, on a tablet computer, display information identical to display information provided on one or more displays of a cockpit of the aircraft, and the tablet computer being configured to display both airborne traffic and an airport moving map with surface traffic, as suggested by the Yarker et al. publication, in order to allow an aircraft operator or other user to interact with avionics systems of the aircraft.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the Aeronautical Radio publication in view of the Yarker et al. publication, and further in view of U.S. Patent Application Publication No. 2019/0164437 A1 to K et al. (herein after "K et al. publication") or EP 2991057 A2 to Kathirvel et al. (herein after “Kathirvel et al. publication") 
As to claim 6,
the modified Aeronautical Radio publication discloses the invention substantially as claimed, except for
the aircraft interface device being configured to wirelessly transmit the data to the tablet.
Flight deck display systems are known for wirelessly communicating with aircraft interface device, as demonstrated by the Kathirvel et al. publication who discloses a wireless transceiver 124 for receiving TCAS (Traffic Collision Avoidance System). (See Col. 4, lines 1 – 3.)  
The K et al. publication also discloses the use of wireless communication protocols with an aircraft interface device. (See ¶29.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Aeronautical Radio publication so that the aircraft interface device is configured to wirelessly transmit the data to the tablet, as suggested by the Kathirvel et al. publication or the K et al. publication, in order to allow an aircraft operator or other user to interact with avionics systems of the flight deck display system.

As to claim 7,
the modified Aeronautical Radio publication discloses the invention substantially as claimed, except for
the aircraft interface device is configured to transmit the data to the tablet over a wired connection.
The K et al. publication also discloses the use of wired communication protocols with an aircraft interface device. (See ¶29.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Aeronautical Radio publication so that the aircraft interface device is configured to transmit the data to the tablet over a wired connection, as suggested by the K et al. publication, in order to allow an aircraft operator or other user to interact with avionics systems of the flight deck display system.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 [R-07.2015]  VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application' s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666